                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHERRY LANG and KYOWANNA LANG,
                                                     Case No. 1:19-cv-06452
 Plaintiffs,
                                                     Honorable Judge Harry D.
 v.                                                  Leinenweber

 ALLEGIANCE ACCOUNTING SERVICES, Magistrate Judge Jeffrey T. Gilbert
 LLC,

 Defendant.

                    PLAINTIFFS’ MOTION TO QUASH SERVICE AS TO
                      ALLEGIANCE ACCOUNTING SERVICES, LLC

           NOW COMES, Sherry Lang and Kyowanna Lang (“Plaintiffs”), by and through their

counsel, Sulaiman Law Group, Ltd. moving this Honorable Court to Quash Service as to

Allegiance Accounting Services, LLC (“Defendant”) and in support thereof, stating as follows:

      1. On September 28, 2019, Plaintiff filed a Complaint for Relief Pursuant to Fair Debt

Collection Practices Act. [Dkt. #1].

      2. On October 3, 2019, Plaintiff filed an executed summons with this Honorable Court. [Dkt.

#5].

      3.   On October 11, 2019, Plaintiff’s counsel was contacted by a representative from

Allegiance Accounting Service, Inc. who informed him that the Summons and Complaint were

served to incorrect party. Due to a clerical error, Plaintiff’s counsel’s office served Allegiance

Accounting Service, Inc. instead of the Defendant, Allegiance Accounting Services, LLC.

      4. On the very same day, Plaintiff’s counsel’s office issued an Alias Summons as to

Defendant. Defendant was served with the Alias Summons and Complaint on October 12, 2019.

[Dkt No. 7].
       WHEREFORE, Plaintiffs respectfully requests this Honorable Court grant Plaintiffs’

Motion to Quash Service as to Defendant to Allegiance Accounting Services, LLC [Dkt.5], and

any further relief this Court deems just.


Dated: October 24, 2019                                    Respectfully submitted,

                                                           /s/ Nathan C. Volheim
                                                           Nathan C. Volheim
                                                           Counsel for Plaintiffs
                                                           Sulaiman Law Group, LTD
                                                           2500 South Highland Avenue, Suite
                                                           200
                                                           Lombard, IL 60148
                                                           Phone (630)575-8181
                                                           Fax: (630)575-8188


                                 CERTIFICATE OF SERVICE

        I, Nathan C. Volheim, an attorney, certify that a true and correct copy of the foregoing
Plaintiffs’ Motion to Quash Service as to Allegiance Accounting Services, LLC was served
via U.S. Certified Mail, this 24th day of October 2019.

                              Allegiance Accounting Services, LLC
                                      c/o Registered Agent
                                        60 Lemon Street
                                       Buffalo, NY 14204



                                                                  /s/ Nathan C. Volheim
                                                                   Nathan C. Volheim
